                                   Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 1 of 23

 scott@bishopins.com



 From:                                                                                       Andy Alfonso ill <andyalfonso@cableone.net>

 Sent:                                                                                       Wednesday, March 08, 2017 9:56 AM

To:                                                                                          'Amy B. Coakley'; 'Scott Mosher'; ksmallwood@cableone.net

 Cc:                                                                                         'W.Garet         James'; andyalfonso@cableone.net

Subject:                                                                                     RE: Alfonso closing check




Good morning Amy,




We request dee pages from the lenders .... sometimes they send them, sometimes they don't.                                                                                               We'll obtain "verbals"

from the lenders if they don't send the dee. page and they typically refer to Scott as he's probably more p o p u l a r in the

area.        If you guys will let your borrowers know to bring a copy of their dee page to closing, then we can make sure the

premium checks get to the right place.                                                                   Or if you guys can fax over a dee page to us if your borrower knows who they're

closing with (they typically do), then we can send the checks where they need to go.




Andy         J.    Alfonso, III, Attorney at Law

2112 Bienville Blvd, Suite Hl

Ocean Springs, MS 39564

Telephone: (228) 818-5552

 Facsimile:                       (228) 818-5554

 MS Bar No. 99366



CONFIDENTIALITY NOTICE



This electronic transmission (and/or the documents accompanying it) may contain certain sensitive and confidential information

belonging to the sender which is protected by the attorney/client Privilege. The information is intended only for the use of the

individual or entity to which it is addressed. If the reader of this message is not the intended recipient, you are hereby notified that any

review, retransmission, dissemination, disclosure, copying, distribution or other use of, or the taking of any action in reliance on the

contents of this information is strictly prohibited. If you have received this communication in error, please contact the sender and

delete the material from your computer.




From: Amy B. Coakley [mailto:amy@bishopinsservices.com]

Sent: Wednesday, March 01, 2017 12:00 PM

To: 'Scott Mosher'; ksmallwood@cableone.net
Cc: 'W.Garet James'; andyalfonso@cableone.net

Subject: RE: Alfonso closing check




Scott,

Yes, t h i s i s o u r s .                         A l f o n s o j u s t c a n ' t g e t it s t r a i g h t w i t h y o u a n d u s ! ! ! ! ! ! No m a t t e r h o w m a n y t i m e s we c a l l a n d s p e a k w i t r ,


them.




Ke!.,.

Please r e - c u t "my" agency B i s h o p I n s u r a n c e S E R V I C E S . PLLC 1 8 1 3 I n g a l l s Ave., P a s c a g o u l a . M S 3 9 5 6 7                                                  I w i l l n e e d th,11

c h e c k d e l i v e r e d t o d a y by c u r r i e r o r o v e r n i g h t e d .                                T h i s is a n o n g o i n g b a t t l e   we   s e e m to have w i t h A l f o n s o .   I don't know

w h a t e l s e to do to g e t y a l l to u n d e r s t a n d t h a t we a r e s e p a r a t e o ff i c e s .




1 .   .- ,   "'.   I �   . ,   · , ,   ·   ,   .
                                                   1 •   ••   -:   ••   �I   ,   ;_ .,   �   1   '   '    '                                                                       EXHIBIT "I"



                                                                                                                                                                                                                   BIA-00408
                                                    Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 2 of 23
                 I          :                               f ••




                                             ',;I     I              ... \   ,   r •




i   ·,        ' · ,             .       .    .      )            •    \      .



-   -    ,.          -..'           .       _.. _ r       ....




� l'vll_j@bLsvio:pLv\,sservLces                                                        .cov-.�.




www. bLsho:pLV\,sservLces. co�




From: Scott Mosher [ m a i l t o : s c o t t c@ b i s h o p i n s . c o m ]

Sent: Monday, February 27, 2017 3:23 PM

To: 'Amy B. Coakley' < a m y @ b i s h o p i n s s e r v i c e s . c o m >

Subject: Alfonso closing check




I can't find this in our system anywhere.                                                         One of your's?




Thanks,




Scott Mosher

Bishop Insurance Agency

14507 Lemoyne Blvd

Biloxi, MS 39532

228-207-3395

228-354-0878 - Fax

scott@bishopins.com




                                                                      This e m a i l has been checked for viruses by Avast a n t i v i r u s software.
    J(avast
                                                                       www.avast.com




                                                                                                                   2




                                                                                                                                                         BIA-00409
                 Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 3 of 23

scott@bishopins.com



From:                                     Andy Alfonso ill <andyalfonso@cableone.net>

Sent:                                     Wednesday, March 08, 2017 2:37 PM

To:                                       'Amy B. Coakley'; 'Scott Mosher'; ksmallwood@cableone.net

Cc:                                       'W.Garet   James'; 'Linda Bishop'; andyalfonso@cableone.net

Subject:                                  RE: Alfonso closing check




Thank you for the clarification Amy.        I wasn't playing a blame game and perhaps "more popular" was the wrong choice

of works; it's just that most of the agents I work with go to Scott for their insurance needs.




I'm going into our system now that generates check to make sure Bishop Insurance Services, PLLC is associated with you

and your correct m a i l i n g address of 1813 Ingalls Avenue, Pascagoula, MS         39567.   If you'd like to send me the b i n d e r

prior to closing, I'll make sure my staff issues the check to the right company.




T h a n k you again for your explanation.     Have a good rest of the day,

Andy




Andy    J.   Alfonso, III, Attorney at Law

2112 Bienville Blvd, Suite Hl

Ocean Springs, MS 39564

Telephone: (228) 818-5552

 Facsimile:      (228) 818-5554

 MS Bar No. 99366



CONFIDENTIALITY NOTICE



This electronic transmission (and/or the documents accompanying it) may contain certain sensitive and confidential information

belonging to the sender which is protected by the attorney/client Privilege. The information is intended only for the use of the

individual or entity to which it is addressed. If the reader of this message is not the intended recipient, you are hereby notified that any

review, retransmission, dissemination, disclosure, copying, distribution or other use of, or the taking of any action in reliance on the

contents of this information is strictly prohibited. If you have received this communication in error, please contact the sender and

delete the material from your computer.




From: Amy B. Coakley [mailto:amy@bishopinsservices.com]

Sent: Wednesday, March 08, 2017 2 : 1 3 PM

To: 'Andy Alfonso III'; 'Scott Mosher'; ksmallwood@cableone.net

Cc: 'W.Garet James'; 'Linda     Bishop'

Subject:     RE: Alfonso closing check




Good afternoon Andy,



You may have your terminology wrong.           What you normally receive prior to closing is what in the Insurance World is

called a Binder. Most Insurance Agencies do not bind coverage until the date of closing. That way we do not get stuck on

the hook for 25% minimum earned premium if the closing does not go through.



After binding coverage, we then expect a check immediately so we can pay the Insurance Carrier promptly. In tum, after

binding coverage we sometimes receive a Declarations Page through their online system. If they don't have an online




                                                                      1




                                                                                                                                BIA-00410
                                Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 4 of 23

system, the policy processes through the MGA (Managing General Agency-Middle Man) which in turn can take up to

four weeks to receive a Declarations Page from the MGA.



My Business, Bishop Insurance SERVICES, PLLC clearly does everything and more to make sure the check is generated

and mailed to the correct address. What is happening is called human error - your employees are incorrectly issuing the

checks on a regular basis. We have called your office AFTER our binder was sent to you to make sure it was going to be

properly generated and were told by your office they had all the correct information, and still the check was issued

incorrectly.



I also do not appreciate the assumption that Scott is "MORE POPULAR." That is ridiculous. My father, John Bishop

started his Agency in Pascagoula in 1976.                                                                           My name, Amy Bishop Coakley is very well known in the Insurance world

along the Mississippi Gulf Coast. Also, just another fact, another brother, Johnny Bishop (deceased) started an Agency in

the   Pass known as Bishop Insurance BROKERS which my mother still continues to operate. Obviously, you don't service

your        clients well or you would happen to know who I am. Maybe after all this blame game you will know who Bishop

Insurance               Services is now.



Respectfully,




t       ,    r-s-   I   �.   ., i. '    ,       '       •    "'    "       .:�"'   r ".   '.   "" � - .   1 .!




                                            •       I        .,


                                                            _J




                                       ..... ,•             : :·
                                                             ...       .   .   _;��




From: Andy Alfonso Ill                                                 mailto:and                         alfonso     cableone.net]

Sent: Wednesday, March 08, 2017 9:56 AM

To: 'Amy B. Coakley' < a m y @ b i s h o p i n s s e r v i c e s . c o m > ; 'Scott Mosher' < . s c o t t @ g i s h o p i n s . c o m > ;

ksmallwood@cableone.net

Cc: 'W.Garet James' <g£lret@_bishopinss�rvicegom>; a n d y a l f o n � 9 @ c a b l e o n e . n e t

S u b j e c t :RE: Alfonso closing check




Good morning Amy,




We request dee pages from the lenders .... sometimes they send them, sometimes they don't.                                                                            We'll obtain "verbals"

from the lenders if they don't send the dee. page and they typically refer to Scott as he's probably more popular in the

area.       If you guys will let your borrowers know to bring a copy of their dee page to closing, then we can make sure the

premium checks get to the right place.                                                                           Or if you guys can fax over a dee page to us if your borrower knows who they're

closing with (they typically do), then we can send the checks where they need to go.




Andy J. Alfonso, III, Attorney                                                                    at      Law

2112 Bienville Blvd, Suite Hl

Ocean Springs,                              MS                     39564


Telephone: (228) 818-5552

Facsimile:                   (228) 818-5554

                                                                                                                                      2




                                                                                                                                                                                       BIA-00411
                                     Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 5 of 23
  MS Bar No. 99366



CONFIDENTIALITY NOTICE



This electronic transmission (and/or the documents accompanying it) may contain certain sensitive and confidential information

belonging to the sender which is protected by the attorney/client Privilege. The information is intended only for the use of the

individual or entity to which it is addressed. If the reader of this message is not the intended recipient, you are hereby notified that any

review, retransmission, dissemination, disclosure, copying, distribution or other use of, or the taking of any action in reliance on the

contents of this information is strictly prohibited. If you have received this communication in error, please contact the sender and

delete the material from your computer.




From: Amy B. Coakley [mailto:amy@bi�hQJ;)insservices.com]

Sent: Wednesday, March 01, 2017 12:00 PM

To: 'Scott Mosher'; ksmallwood.@_�'21.1;_��

Cc: 'W.Garet James'; andyalfonso@cableone.net

Subject: RE: Alfonso closing check



Scott,

Yes, t h i s            is   ours.             Alfonso just c a n ' t get it straight with y o u a n d u s ! ! ! ! ! !                          No   m a t t e r how m a n y t i m e s we call a n d s p e a k with

them.




Kelly,

P l e a s e re-cut "my" a g e n c y B i s h o p I n s u r a n c e S E R V I C E S , PLLC 1 8 1 3 I n g a l l s Ave., P a s c a g o u l a , MS 3 9 5 6 7                                   I w i l l need t h a t

check d e l i v e r e d today by c u r r i e r or o v e r n i g h t e d .                                                Th is is a n o n g o i n g battle we seem to have with Alfonso.        I d o n ' t know

w h a t e l s e to do to get y a l l to u n d e r s t a n d t h a t we are s e p a r a t e offices.




c ' · � · · , T          / > A C° > J         '> , , , • ,;,   5 ,; ,            ; (' .; -           T o i   I   ·   �
1.-, ,.., ..» / l   r        v v.>   v',. f   /t ii v - ..,.     ....,,   t   I "' ...   v ....> ,   t   L   l. \...




L\i'J.t,I           f',.      C' :> ;:! R � e t.. 1
                )                                     ,.




0 Vvl, c:J@b Ls ho:pLll\,;servLc es.. tow..

www. bLs.vio�LV'v.sserv[ces                                                     . C o lli




From: Scott Mosher                                       mailto:scott                                bishopi�com

Sent: Monday, February 27, 2017 3:23 PM

To: 'Amy B. Coakley' < a m y @ b i s h o p i n s s e r v i c e s . c o m >

Subject: Alfonso closing check




I can't find th is in our system anywhere.                                                                       One of your's?




Thanks,




Scott Mosher

Bishop Insurance Agency

14507 Lemoyne Blvd

Biloxi, MS 39532

228-207-3395

228-354-0878 - Fax



                                                                                                                                    3




                                                                                                                                                                                                       BIA-00412
            Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 6 of 23

scott@bishopins.com




                T h i s e m a i l has b e e n checked for viruses by Avast a n t i v i r u s software.
 l(avast
                www.avast.com




                Thi�. e m a i l h a s b e e n checked for v i r u s e s by Avast a n t i v i r u s software.
 l(avast
                www .avast.com




                                                                  4




                                                                                                               BIA-00413
                Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 7 of 23

scott@bishopins.com



 From:                                 Linda Bishop <lindabishop@bibrokers.com>

Sent:                                  Thursday, March 09, 2017 12:15 PM

To:                                    scott@bishopins.com; andyalfonso@cableone.net

Cc:                                    'Amy B. Coakley'

Subject:                               FW: Alfonso closing check




THIS IS THE VERY REASON YOU N E E D TO CHANGE YOUR NAME. I HAD A GUY THAT CAME TO MY O F F I C E T H I N K I N G HE

WAS WITH US W H E N SHAWN LOGAN WROTE HIS INSURANCE AND DID NOT I N F O R M H I M WE W E R E D I F F E R E N T

OFFICES. I F E E L J U S T LIKE AMY; THIS NEEDS TO BE RESOLVED B E F O R E SOMETHING GETS UGLY. ON ANOTHER NOTE, YOU

CAN TELL THE ANDY ATIORNEY, IT IS VERY UNPROFESSIONAL TO STATE YOU ARE MORE POPULAR. NO N E E D FOR

COMMENTS LIKE THAT. BETTER YET, I WILL TELL H I M .




V/R




           Linda Bishop

           Bishop Insurance Brokers, Inc.

           517 West North St. Suite "A"

           Pass Christian, MS 39571

           Phone: 228-452-9095 Ext. 1

           Fax: 228-452-9234

           www.bibrokers.com




From: Amy B. Coakley [mailto:amy@bishopinsservices.com]

Sent: Wednesday, March 8, 2017 2:13 PM

To: 'Andy Alfonso I l l ' <andyalfonso@cableone.net>; 'Scott Mosher' <scott@bishopins.com>; ksmallwood@cableone.net

Cc: 'W.Garet James' <garet@bishopinsservices.com>; 'Linda Bishop' <lindabishop@blbrokers.com>

Subject: R E : Alfonso closing check




Good afternoon Andy,



You may have your terminology wrong.           What you normally receive prior to closing is what in the Insurance World is

called a Binder. Most Insurance Agencies do not bind coverage until the date of closing. That way we do not get stuck on

the hook for 25% minimum earned premium if the closing does not go through.



After binding coverage, we then expect a check immediately so we can pay the Insurance Carrier promptly. In tum, after

binding coverage we sometimes receive a Declarations Page through their online system. If they don't have an online

system, the policy processes through the MGA (Managing General Agency-Middle Man) which in tum can take up to

four weeks to receive a Declarations Page from the MGA.



My Business, Bishop Insurance SERVICES, PLLC clearly does everything and more to make sure the check is generated

and mailed to the correct address. What is happening is called human error - your employees are incorrectly issuing the

checks on a regular basis. We have called your office AFTER our binder was sent to you to make sure it was going to be

properly generated    and were told by your office they had all the correct information, and still the check was issued

incorrectly.



I also   do not appreciate the assumption that Scott is "MORE POPULAR." That is ridiculous. My father, John Bishop

started   his Agency in Pascagoula in 1976 .    My name, Amy Bishop Coakley is very well known in the Insurance world


                                                                 1




                                                                                                                    BIA-00414
                                         Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 8 of 23

along the Mississippi Gulf Coast. Also,just another fact, another brother, Johnny Bishop (deceased) started an Agency in

the Pass known as Bishop Insurance BROKERS which my mother still continues to operate. Obviously, you don't service

your clients well or you would happen to know who I am. Maybe after all this blame game you will know who Bishop

Insurance Services is now.



Respectfully,




                I     '.




    .                      '         .
-······-- ..   ... - - - - .        ·-·-·   .....   ··-·   ·--�




From: Andy Alfonso I l l                                      mailto:and             a l f o n s o @ c a b l e Q.O.g,J1 e t ]

Sent: Wednesday, March 08, 2017 9:56 AM

To: 'Amy B. Coakley' < a m y @ b i s h o p i n s s e r v i c e s . c o m > ; 'Scott Mosher' <�c_q_tt@bishopins.com>;

k s m 2 1 1 'A( o o d @ c a b l e o n e . n e t

Cc: 'W.Garet James' < g a r e t @ b i s h o p i n s s e r v i c e s . c o m > ; a n d y a l f o n s o @. c a b l e o n e . n e t

Subject: RE: Alfonso closing check



Good morning Amy,




We request dee pages from the lenders .... sometimes they send them, sometimes they don't.                                                                                                   We'll obtain "verbals"

from the lenders if they don't send the dee. page and they typically refer to Scott as he's probably more popular in the

area.           If you guys will let your borrowers know to bring a copy of their dee page to closing, then we can make sure the

p r e m i u m checks get to the right place.                                               Or if you guys can fax over a dee page to us if your borrower knows who they're

closing with (they typically do), then we can send the checks where they need to go.




Andy             J.        Alfonso, III, Attorney at Law

2112 Bienville Blvd, Suite H1

Ocean Springs, MS 39564

Telephone: (228) 818-5552

Facsirrrile:                             (228)818-5554

MS Bar No. 99366



CONFIDENTIALITY                                            NOTICE




This      electronic                     transmission          (and/or         the   documents          accompanying            it)   may    contain      certain     sensitive       and   confidential       information




belonging                      to   the     sender         which       is   protected    by   the     attorney/client      Privilege.        The     information        is   intended       only   for   the   use   of the




individual                     or   entity      to    which       it   is   addressed.     If   the   reader   of this    message       is    not   the   intended      recipient,      you    are   hereby      notified     that   any




review,             retransmission,                        dissemination,         disclosure,         copying,     distribution        or    other   use   of,   or   the    taking    of   any   action   in   reliance      on   the




contents            of this              information           is      strictly   prohibited.         If you   have   received        this   communication             in    error,   please   contact     the   sender       and




delete         the         material            from        your    computer.




                                                                                                                                2



                                                                                                                                                                                                                         BIA-00415
                                                        Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 9 of 23


From: Amy B. Coakley [!Ilailto:aM@.b�ho..Qim��rvice_�,CQ_f'!l]

Sent: Wednesday, March 01, 2017 12:00 PM
To: 'Scott Mosher'; ksma!lwood@cableoo_e,.net:

Cc: 'W.Garet James'; fill___Q.¥alfonso@cabLeoo�.net

Subject: RE: Alfonso closing check



Scott,

Yes, t h i s is o u r s .                                          A l f o n s o just c a n ' t get it s t r a i g h t w i t h y o u a n d u s ! !               1 1   !   ! No m a t t e r how m a n y t i m e s we c a l l a n d s p e a k with

them.




Kelly,

P ! e a s e r e - c u t "my" a g e n c y B i s h o p I n s u r a n c e S E R V I C E S , P L L C 1 8 1 3 I n g a l l s A v e . , P a s c a g o u l a , M S 3 9 5 6 7                                                    I w i l i need that

c h e c k d e l i v e r e d t o d a y by c u r r i e r o r o v e r n i g h t e d .                                                     T h i s is a n o n g o i n g b a t t l e we s e e m to h a v e w i t h A l f o n s o .   I don't know

w h a t e l s e to do to get y a l ! to u n d e r s t a n d t h a t we a r e s e p a r a t e offices




bt...::.,lDf-'                     l v i, S, A t C t V\.. c. e                         se;     v ., c e -> ,   PLLC.


•\;11              ' ) .,.._.               C " '.1 R t e
          .        J          t:   .             -·            .        .       u•
1.f?'l ·                 i , 1., l O L . � s                        A 1evtue.
                                                                            1




                                                                        1
p ;i :; .: C1 :; ) C                     A L CJ ,                  '/       S        -;.   qr:;c;

r-    �       .•       .,.,   r:       ......,         �           ?_   C\
..-
  ,   '       .:.i -    ;r-l<.     � -                '---'I       :::> /




e1 w., !d @ b                      Ls no:pLV\,sser,1Lces &.ow..
                              l          t .,                  I                           I



\/,/W'v'I/.             b k,Sv10:pt..1A,SStY\f1,ces._col!l,\



From: Scott Mosher                                                               mailto:scott                  b i s h Q.P i n s . c o m

Sent: Monday, February 27, 2017 3:23 PM

To: 'Amy B. Coakley' <arnY@1:>lshopir.sservices.com>

Subject: Alfonso closing check



I can't find this in our system anywhere.                                                                               One of your's?




Thanks,




Scott Mosher

Bishop Insurance Agency

14507 Lemoyne Blvd

Biloxi, MS 39532

228-207-3395

228-354-0878 - Fax

scott@bishopins.com




                                                                        This e m a i l has been checked for v i r u s e s by Avast a n t i v i r u s software.

          •            avast
                                                                        �_vyyY,.avast.com




                                                                                                                                                      3




                                                                                                                                                                                                                                    BIA-00416
                Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 10 of 23


scott@bishopins.com



From:                                   Andy Alfonso ill <andyalfonso@cableone.net>

Sent:                                   Thursday, March 09, 2017 1:06 PM

To:                                     'Linda Bishop'; scott@bishopins.com

Cc:                                     'Amy B. Coakley'; andyalfonso@cableone.net

Subject:                                RE: Alfonso closing check




Thank you Linda,




I wasn't playing a blame game and perhaps "more popular" was the wrong choice of works; it's just that most of the

agents I work with go to Scott for their insurance needs.




I'm going into our system now that generates check to make sure Bishop Insurance Services, PLLC is associated with you

and your correct mailing address of 1813 Ingalls Avenue, Pascagoula, MS               39567.   If you'd like to send me the b i n d e r

prior to closing, I'll make sure my staff issues the check to the right company.




Thank you again for your explanation.        Have a good rest of the day,

Andy




Andy    J.   Alfonso, III, Attorney at Law

2112 Bienville Blvd, Suite Hl

Ocean Springs, MS 39564

Telephone: (228) 818-5552

 Facsimile:      (228) 818-5554

MS Bar No. 99366



CONFIDENTIALITY NOTICE



This electronic transmission (and/or the documents accompanying it) may contain certain sensitive and confidential information

belonging to the sender which is protected by the attorney/client Privilege. The information is intended only for the use of the

individual or entity to which it is addressed. If the reader of this message is not the intended recipient, you are hereby notified that any

review, retransmission, dissemination, disclosure, copying, distribution or other use of, or the taking of any action in reliance on the

contents of this information is strictly prohibited. If you have received this communication in error, please contact the sender and

delete the material from your computer.




From: Linda Bishop [mailto:lindabishop@bibrokers.com]

sent: Thursday,.March 09, 2017 1 2 : 1 5 PM

To: scott@bishopins.com; andyalfonso@cableone.net

Cc: 'Amy B. Coakley'
Subject: FW: Alfonso closing check



THIS IS THE VERY REASON YOU NEED TO CHANGE YOUR NAME. I HAD A GUY THAT CAME TO MY O F F I C E T H I N K I N G HE

WAS WITH US W H E N SHAWN LOGAN WROTE HIS INSURANCE AND DID NOT I N F O R M H I M WE WERE D I F F E R E N T

OFFICES. I F E E L JUST LIKE AMY; THIS NEEDS TO BE RESOLVED BEFORE SOMETHING GETS UGLY. ON ANOTHER NOTE, YOU

CAN TELL THE ANDY ATTORNEY, IT IS VERY UNPROFESSIONAL TO STATE YOU ARE MORE POPULAR. NO NEED FOR

C O M M E N T S LIKE THAT. BETTER YET, I WILL TELL H I M .

                                                                     1




                                                                                                                                BIA-00417
                                          Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 11 of 23



V/R




           •               Linda B i s h o p

                           Bishop Insurance Brokers, Inc.

                           517 West North St. Suite "A"

                           Pass Christian, MS 39571

                           Phone: 228-452-9095 Ext. 1

                           Fax: 228-452-9234

                           WWW            . b i b r o k e r S . C O nJ.




From: Amy B. Coakley                                                rnailto:amy@bishopinsservices.com]

Sent: Wednesday, March 8, 2017 2 : 1 3 PM

To: 'Andy Alfonso I l l ' < a n d y a l f o n s o @ c a b l e o n e . n e t > ; 'Scott Mosher' < s c o t t @ b i s h o p i n .? . c o m > ; k s m a l l w o o d @ c a b l e o n e . n e t

Cc: ' W . G a r e t J a m e s ' < g a r e t @ b i s h o p i n s s e r v i c e s . c o m > ; 'Linda Bishop' < l i n d a b i s h o .Q.@ _ b i b r o k e r s . c o m >

Subject: R E : Alfonso closing check




Good afternoon Andy,



You may have your terminology wrong.                                                What you normally receive prior to closing is what in the Insurance World is

called a Binder. Most Insurance Agencies do not bind coverage until the date of closing. That way we do not get stuck on

the hook for 25% minimum earned premium if the closing does not go through.



After binding coverage, we then expect a check immediately so we can pay the Insurance Carrier promptly. In tum, after

binding coverage we sometimes receive a Declarations Page through their online system. If they don't have an online

system, the policy processes through the MGA (Managing General Agency-Middle Man) which in tum can take up to

four weeks to receive a Declarations Page from the MGA.



My Business, Dishop Insurance SERVICES, PLLC clearly does everything and more to make sure the check is generated

and mailed to the correct address. What is happening is called human error - your employees are incorrectly issuing the

checks on a regular basis. We have called your office AFTER our binder was sent to you to make sure it was going to be

properly generated and were told by your office they had all the correct information, and still the check was issued

incorrectly.



I also do not appreciate the assumption that Scott is "MORE POPULAR." That is ridiculous. My father, John Bishop

started his Agency in Pascagoula in 1976.                                            My name, Amy Bishop Coakley is very well known in the Insurance world

along the Mississippi Gulf Coast. Also, just another fact, another brother, Johnny Bishop (deceased) started an Agency in

the Pass known as Bishop Insurance BROKERS which my mother still continues to operate. Obviously, you don't service

your clients well or you would happen to know who I am. Maybe after all this blame game you will know who Bishop

Insurance Services is now.



Respectfully,




                                                   ·
                                                   ,        '



               J       t              •     \ .•       I,       i




•• �   :           -.....:.....   �   · · , - - - - � - · - . ..          j




                                                                                                      2




                                                                                                                                                                           BIA-00418
                     Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 12 of 23




 From: Andy Alfonso I l l Lmail_t_o�qndyalfonso@cabl�one.ne! ]

 Sent: Wednesday, March 08, 2017 9:56 AM

To: 'Amy B. Coakley' < a m y @ b i s h o p i n s s e r v i c e s . c o m > ; ' S c o t tMosher' <scot.1@..Qlshopins.c9..n1_>;

 ksmallwood@cableone.net

Cc: 'W.Garet James' < g a r e t @ b i s h o p i n s _ s e r v i c: e s . c o m > ; a n d y a l f o n s o @ c a b l e o n e . n e t

Subject: R E : Alfonso closing check




Good morning Amy,




We request dee pages from the lenders .... sometimes they send them, sometimes they don't.                                                               We'll obtain "verbals"

from the lenders if they don't send the dee. page and they typically refer to Scott as he's probably more p o p u l a r in the

area.     If you guys will let your borrowers know to bring a copy of their dee page to closing, then we can make sure the

premium checks get to the right place.                           Or if you guys can            fax over a dee page to us if your borrower knows who they're

closing with (they typically do), then we can send the checks where they need to go.




Andy       J.   Alfonso, III, Attorney at Law

2112 Bienville Blvd, Suite Hl

Ocean Springs, MS 39564

Telephone: (228) 818-5552

 Facsimile:           (228) 818-5554

 MS Bar No. 99366



CONFIDENTIALITY NOTICE



This electronic transmission (and/or the documents accompanying it) may contain certain sensitive and confidential information

belonging to the sender which is protected by the attorney/client Privilege. The information is intended only for the use of the

individual or entity to which it is addressed. If the reader of this message is not the intended recipient, you are hereby notified that any

review, retransmission, dissemination, disclosure, copying, distribution or other use of, or the taking of any action in reliance on the

contents of this information is strictly prohibited. If you have received this communication in error, please contact the sender and

delete the material from your computer.




From: Amy B. Coakley [mailto:amy@bishopinsservices.com]

Sent: Wednesday, March 01, 2017 12:00 PM

To: 'Scott Mosher'; ksmallwQQ..cJ.@cableo.11L�t

Cc: 'W.Garet James'; fillffllf£>nso@cableol]e . .o..�1

Subject: RE: Alfonso closing check



Scott,

Yes, t h i s is o u r s .   Alf onso just c a n ' t get it s t r a i g h t w i t h y o u a n d u s ! ! ! ! ! ! No m a t t e r how m a n y t i m e s we c a l l a n d s p e a k w i t h

them.




Kelly,

P l e a s e r e - c u t "my" a g e n c y B i s h o p I n s u r a n c e S E R V I C E S , P L L C 1 8 1 3 I n g a l l s A v e . , P a s c a g o u l a , M S 3 9 5 6 7   I w i l l need t h a t

c h e c k d e l i v e r e d today by c u r r i e r o r o v e r n i g h t e d .   T h i s is a n o n g o i n g b a t t l e we s e e m to have w i t h A l f o n s o .         I d o n ' t know

w h a t e l s e to do to get y a l l to u n d e r s t a n d t h a t we are s e p a r a t e offices.




                                                                                                 3




                                                                                                                                                                                    BIA-00419
                                                      Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 13 of 23


_\      (    I   '    I        f '               •    I        ·,   H   _;   I




    I   :    I    '        :        '       •,       .�t   •
                                                                             .. .

j       'l       ..   "j        I       i                                           '   r




ci      vi..tl,,J@bL.s�onL1A.,£Se1vLces                                                     . c. O Vv l

                 u                                             r

www.bLsrtoT?Ll!\.,ss.ervLces.coVvl



From: Scott M o s h e r                                                      mailtQ.:sc:c>!t@bisho�ins.cQm ]

Sent: Monday, February 27, 2017 3 : 2 3 PM

To: 'Amy B. Coakley' < a m y @ b i s h o p i n s s e rv i c e s . c o m >

Subject: Alfonso closing check




I can't find this in o u r system anywhere.                                                               One of your's?




Thanks,




Scott Mosher

Bishop Insurance Agency

14507 Lemoyne Blvd

Biloxi, MS 39532

228-207-3395

228-354-0878 - Fax

scott@bishopin�.com




                                                                        T h i s e m a i l h a s b e e n checked for viruses by Avast a n t i v l r u s software.
        J¢cl\lOSt
                                                                        www.avast.com




                                                                        T h i s e m a i l has been checked for viruses by Avast antivirus software .
        .z¢avast
                                                                        www.avast.com




                                                                                                                           4




                                                                                                                                                                   BIA-00420
           Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 14 of 23


scott@bishopins.com



From:                             Amy B. Coakley <amy@bishopinsservices.com>

Sent:                             Thursday, March 09, 2017 11:29 AM

To:                               'Scott Mosher'

Subject:                          Not ours

Attachments:                      + 12284529234-0309-112244-021.pdf




Scott, Laura called from moms office said it wasn't theirs. We checked, not ours either.

Hope everything is going well. We are too busy to think over here.




                  •   f   •   •




                                                         1




                                                                                           BIA-00421
                   Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 15 of 23

 scott@bishopins.com



 From:                                              Amy B. Coakley <amy@bishopinsservices.com>

 Sent:                                              Wednesday, March 08, 2017 2:13 PM

To:                                                 'Andy Alfonso ID'; 'Scott Mosher'; ksmallwood@cableone.net

Cc:                                                 'W.Garet   James'; 'Linda Bishop'

Subject:                                            RE: Alfonso closing check




Good afternoon Andy,



You may have your terminology wrong.                      What you normally receive prior to closing is what in the Insurance World is

called a Binder. Most Insurance Agencies do not bind coverage until the date of closing. That way we do not get stuck on

the hook for 25% minimum earned premium if the closing does not go through.



After binding coverage, we then expect a check immediately so we can pay the Insurance Carrier promptly. In turn, after

binding coverage we sometimes receive a Declarations Page through their online system. If they don't have an online

system, the policy processes through the MGA (Managing General Agency-Middle Man) which in tum can take up to

four weeks to receive a Declarations Page from the MGA.



My Business, Bishop Insurance SERVICES, PLLC clearly does everything and more to make sure the check is generated

and mailed to the correct address. What is happening is called human error - your employees are incorrectly issuing the

checks on a regular basis. We have called your office AFTER our binder was sent to you to make sure it was going to be

properly generated and were told by your office they had all the correct information, and still the check was issued

incorrectly.



I also do not appreciate the assumption that Scott is "MORE POPULAR." That is ridiculous. My father, John Bishop

started his Agency in Pascagoula in 1976.                  My name, Amy Bishop Coakley is very well known in the Insurance world

along the Mississippi Gulf Coast. Also,just another fact, another brother, Johnny Bishop (deceased) started an Agency in

the Pass known as Bishop Insurance BROKERS which my mother still continues to operate. Obviously, you don't service

your clients well or you would happen to know who I am. Maybe after all this blame game you will know who Bishop

Insurance Services is now.



Respectfully,




                                       , r    s :




                            -·

    I •
                        .    '




                                        .,
_..;.-.:..:-=-----:.--'----'     "'------'-�=---'-
                                                 ·




From: Andy Alfonso I l l [mailto:andyalfonso@cableone.net]

Sent: Wednesday, March 08, 2017 9:56 AM

To: 'Amy B. Coakley' <amy@bishopinsservices.com>; 'Scott Mosher' <scott@bishopins.com>;

ksmallwood@cableone.net




                                                                                1




                                                                                                                                BIA-00423
                                                         Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 16 of 23
 Cc: 'W.Garet James' <garet@bishopinsservices.com>; andyalfonso@cableone.net

 Subject: RE: Alfonso closing check




 Good morning Amy,




 We request dee pages from the lenders .... sometimes they send them, sometimes they don't.                                                                                                                                 We'll obtain "verbals"

 from the lenders if they don't send the dee. page and they typically refer to Scott as he's probably more popular in the

 area.                If you guys will let your borrowers know to bring a copy of their dee page to closing, then we can make sure the

 premium checks get to the right place.                                                                                                     Or if you guys can fax over a dee page to us if your borrower knows who they're

closing with (they typically do), then we can send the checks where they need to go.




Andy                      J.      Alfonso, III, Attorney at Law

2112 Bienville Blvd, Suite H1

Ocean Springs, MS 39564

Telephone: (228) 818-5552

  Facsimile:                                             (228) 818-5554

  MS Bar No. 99366



CONFIDENTIALITY NOTICE



This electronic transmission (and/or the documents accompanying it) may contain certain sensitive and confidential information

belonging to the sender which is protected by the attorney/client Privilege. The information is intended only for the use of the

individual or entity to which it is addressed. If the reader of this message is not the intended recipient, you are hereby notified that any

review, retransmission, dissemination, disclosure, copying, distribution or other use of, or the taking of any action in reliance on the

contents of this information is strictly prohibited. If you have received this communication in error, please contact the sender and

delete the material from your computer.




From: Amy B. Coakley [mailto:amy@bishopinsservi�e.hlQDJ]

Sent: Wednesday, March 01, 2017 12:00 PM

To: 'Scott Mosher'; k s m a l l w o o d @ c a b l e o n e . n et

Cc: 'W.Garet James'; �t:Qifill�_c11'leQ.nM�t

Subject: RE: Alfonso closing check




Scott,

Yes, t h i s i s o u r s .                                                 Alfonso j u s t c a n ' t get                               it   straight with you a n d u s l ! !     ! ! !   N o m a t t e r h o w m a n y t i m e s we c a l l a n d s p e a k with

them.




Kelly,

P l e a s e re-cut "my'' a g e n c y B i s h o p I n s u r a n c e S E R V I C E S , PLLC 1 8 1 3 I n g a l l s A v e . , P a s c a g o u l a , MS 3 9 5 6 7                                                                            I w i l l need that

c h e c k d e l i v e r e d t o d a y by c u r r i e r o r o v e r n i g h t e d .                                                                    T h i s i s a n o n g o i n g b a t t l e we s e e m to h a v e w i t h A l f o n s o .   I don't know

w h a t e l s e to do to g e t y a ! ! to u n d e r s t a n d t h a t we a r e s e p a r a t e offices.




r·    I   � �:    ,. ,. .            I   ,   '       ·
                                                     ,   -    r   ,       - )   , •      �   ...   ··;.,I   .,   . .;   ·..   T · i_   .




.;\   , ·.1       I           T      '           '            -,      t-            .)




J. ... . :                I   I·..           1   ,       -            '         • \




Tl,,.         I       I       .              I           ·,               ,.    '




� v'vtt_j@bLsvi(4lL!t\,sservfs&s . c o l-'v\

wv.1w. b Ls i,wp_Lv\,s��r./Lces. cQ w..

                                                                                                                                                                      2




                                                                                                                                                                                                                                                    BIA-00424
                  Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 17 of 23


From: Scott Mosher            ma1lto.scott        bishopms.com]

Sent: Monday, February 27, 2017 3:23 PM

To: 'Amy B. Coakley' < a m y @ b i s h o p i n s s e r v 1 c e s . c o m >

Subject: Alfonso closing check




I can't find this in our system anywhere.                 One of your's?




Thanks,




Scott Mosher

Bishop Insurance Agency

14507 Lemoyne Blvd

Biloxi, MS 39532

228-207-3395

228-354-0878 - Fax

scott@bishopins.com




                          T h i s e m a i l has been checked for viruses by Avast a n t i v i r u s software.
        avast
                          www.avast.com




                                                                             3




                                                                                                                BIA-00425
                    Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 18 of 23


 scott@bishopins.com



 From:                                             Scott Mosher <scott@bishopins.com>

 Sent:                                             Friday, February 03, 2017 8:29 AM

 To:                                               'Amy B. Coakley'

 Subject:                                          FW: 04-L      NON-SELECT RN QUOTE I Daleo, Joseph A I P#66427939 - 01 I effec 3/9

Attachments:                                      RN Quote.pdf




Importance:                                       High




This one isn't o u r s




Thanks.




Scott M o s h e r

B i s h o p I n s u r a n c e Agency

14507 L e m o y n e B l v d

B i l o x i , MS 3 9 5 3 2

228-207-3395

2 2 8 - 3 5 4 - 0 8 7 8 - Fax

scott@bishopins.com




From: Chris Allgeier [mailto:chrisallgeier@boltonmga.com]

Sent: Thursday, February 02, 2017 1 0 : 1 7 AM

To: Scott Mosher (scott@bishopins.com); Front Desk

Subject: FW: 04-L NON-SELECT RN QUOTE I Daleo, Joseph A / P#66427939 - 01 / effec 3/9

Importance: High




From: Brunson, Barbara [ m a i l t o : B a r b a r a . B r u n s o n @ A I G . c o m ]
Sent: Tuesday, January 31, 2017 12:36 PM

To: Chris Allgeier

Cc: CTOM PEGA; Operations.Processing Center

Subject:       04-L NON-SELECT RN QUOTE                   I Daleo, Joseph A I P#66427939 - 01 I effec 3/9
Importance: High



Good m o r n i n g ,



P l e a s e refer to the renewal q u o t e notes for b i n d i n g i n s t r u c t i o n s . The b i n d r e q u e s t a n d r e q u i r e d b i n d i n g

i n f o r m a t i o n s h o u l d be sent to t h e e m a i l a d d r e s s b e l o w ·

Renewals.RSC@aig.com




* * N o t e : I n d i v i d u a l i n v o i c e s are no l o n g e r b e i n g p r o v i d e d on i n d i v i d u a l p o l i c i e s . but rather a g e n c y statements

w i l l be sent out every w e e k . * *




Thank you.



Barbara Brunson




                                                                                         1




                                                                                                                                                                BIA-00426
                                Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 19 of 23
 AIG




 Sr    U n d e rw r i t i n g A n a l y s t                     I    Processing C e n t e r

Consumer                   I   Risk Specialists Companies Insurance Agency                                                                                Inc         d/b/a R S C I A m N H . UT & VT                                     I    CA S u r p l u s L i n e s L i c e n s e

# OG29322



909 Poydras St.

New O r l e a n s . LA 7 0 1 1 2




Tel· 2 2 5 - 7 0 9 - 8 2 6 7                    I   Cell            225-326-5207                     I    Fax. 2 2 5 - 9 ' 1 0 - 6 5 7 6

�rbara b r u n s o n @ a i q . c o m I w w w . a i g . c o m




S e n d R S C I A R E N E W A L B I N D REQUESTS                                                     to:        Renewals.RSC@aig.com

S e n d RSCIA E N D O R S E M E N T R E Q U E S T S                                                  to: e n d o r s e m e n t s . r s c i a _._l e x @ a i g . c o 11}




S e n d P r i v a t e C l i e n t Select R E N E W A L B I N D R E Q U E S T S                                                                to:   Renew�ls.Select.PCG@aig.com

S e n d Private C l i e n t S e l e c t E N D O R S E M E N T R E Q U E S T S t o ;                                                                 Endorsements.Select.PCG@aig.com




A C C O U N T I N G CALL C E N T E R : 1-866-457-9482



IMPORTANT                 NOTICE.



The    information             in   this   email     (and       any       attachments          hereto}          is   c o n fi d e n t i a l   and   may      be      protected             by   legal    privileges     and   work       product      immunities.         If   you   are   not   the



intended       recipient.           you    must      not   use           or   disseminate       the       information.              Receipt         by   anyone             other       than     the   intended       recipeint     is   not   a   waiver    of   any   attorney-client          or



work    product        privilege.          If   you   have           received      this    email         in   error.    please         immediately            notify         me       by   "Reply"       command        and    permanently           delete       the   original     and   any



copies    or       printouts        thereof         Although             this   email    and   any            attachments           are       believed       to    be       free     of   any    virus   or   other   defect   that      might      affect   any   computer          system      into



which    ii   1s   received          and   opened.         it       rs   the   responsibility        of       the    recipient       to   ensure         that     1 1 1 s   virus      free     and    no   responsibility     is   accepted         by   Americ    an lnternation

G roup . I n c .     or   it's subsidiaries or             a    ff i l iates    either    j ointly       or   severa l    l y   for    any      loss   or    dama           ge   a   ri sin g   in   any way from its use




                                                                                                                                                         2



                                                                                                                                                                                                                                                                                BIA-00427
                 Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 20 of 23


scott@bishopins.com



From:                                  Scott Mosher <scott@bishopins.com>

Sent:                                  Monday, February 27, 2017 3:23 PM

To:                                    'Amy B. Coakley'

Subject:                               Alfonso closing check

Attachments:                           Untitled.PDF - Adobe Acrobat Pro




I can't find this in o u r system anywhere.   One of your's?




Thanks,




Scott Mosher

B i s h o p I n s u r a n c e Agency

14507 Lemoyne Blvd

Biloxi, MS 39532

228�207-3395

228-354-0878 - Fax

scott@bishopins.com




                                                                                         BIA-00430
                        Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 21 of 23


 scott@bishopins.com



 From:                                                         Scott    Mosher      < s c o tt @ b i s h o p i n s . c o m >




 Sent:                                                         Wednesday,         F e b r u a ry   08,    2017        3:32      PM




 To:                                                           'Amy    B.   Coakley'




 Subject:                                                      FW:   04-L    -   NS   quote        -   H a rv i l l e ,   C u rt i s   6 64 2 9 0 3 9   -   01   eff   3/17




 Attachments:                                                  default.pdf




This yours I t h i n k .

 I d o n ' t see   it   i n o u r system




Thanks,




Scott M o s h e r

B i s h o p I n s u r a n c e Agency

 14507     L e m o y n e Blvd

B i l o x i , MS 3 9 5 3 2

228-207-3395




228-354-0878 - Fax

scott@bishopins.com




From:       Janet       Thompson          [mailto:janet@boltonmga.com]




Sent:     Wednesday,              February       08,    2017         11:29    AM




To:    Scott    Mosher




Cc:    Chris   Allgeier




Subject:        04-L      N   NS   quote     «   Harville,          Curtis    66429039         -   01     eff    3/17




Scott,

This o n e is a r o l l o v e r . Add $ 1 2 5 p o l i c y fee a n d no i n s p e c t i o n fee. T h a n k y o u .




Thanks,




Janet Thompson

Bolton & Co.




800-292-6597 ext 121

502-882-4126            (direct   line)

502-882-4129 (fax)

i� n e t t h Q Q'l p s o n @ b o l t o n m � !!}




www.bolto_lJ_ml@.:�Qill




From:     CARLISLE,         JANINE        [n:iailto:JANltJE.C}I_R_L._lS_LE@AIG.corn]

Sent:    Wednesday,            F e b r u a ry   08,   2017        11:03      AM




To:   Janet    Thompson




Cc:   CTOM      PEGA;         Operations.Processing                   Center




Subject:     0 4 - L "'   NS   quote>       H a rv i l l e ,   C u rt i s   66429039      -   01   eff     3/17




Janet,




                                                                                                          1




                                                                                                                                                                              BIA-00432
                           Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 22 of 23
 Please see attached renewal quote, refer to "Note Section" for binding instructions.                                                                      If you have any questions, please call

or email.



 Individual invoices are no longer being provided on individual policies but rather agency statements sent out every two

weeks.



Janine Carlisle

AIG

Sr. Underwriting Analyst

Consumer               I   Risk Specialists Companies Insurance Agency Inc. d/b/a RSCIA in N H , UT 8, VT                                                                I   CA S u r p l u s Lines License

t.:OG29322




909 Poydras St., New Orleans, LA                                     70112




Tel + 1      225 709 8 4 1 6 1              csn           +1   225 726 9785           I      Fax + 1     225 9 1 0 6576




i.§ n i n e . � a r l i s l e @ a i g . c o m   I   www.aiq.com



Send RSCIA renewal b i n d requests to                                    renewals.rsc@aig.com

Send        R   S C I A endors e m en t s req uests to e n d o r s e m e n t s . r s c i a . l e x @ §j g . c o m



S end           i
           Pr vate          C    lient Select renewals requests to r e n e w a l s . S e l e c t . P C G @ a i g . c o m

S e nd     Pri      vate Client Select endorsement requests to e n d o r s e m e n t s . s e l e c t . P C G @ a i g . c o m



Accounting Call Center :                        1 - 866 -4 57 - 9 4 82



Send requests for copies of de c s, invoices or binders to                                                lex.copl'..@JJJ.gsom




IMPORTANT NOTICE:


The    information         in this email    (and any attachments              hereto)     is   confidential    and    may be       protected   by legal   privileges   and work      product immunities.       If you


are   not the       intended      recipient,    you   must     not   use or disseminate the            information.    Receipt by         anyone   other than   the    intended   recipient is   not a waiver      oi

any attorney-client or work product privilege.                       If you   have   received      this email    in   error,   please     immediately notify me        by "Reply"    command       and


permanently delete the o r i g i n a l              and   any copies or printouts thereof. Although this email                      and   any attachments     are believed      to   be free   of any virus    or other


defect that         might affect any computer system                  lnto which     it is   received    and   opened,     it is   the responsibility of the     recipient lo   ensure that it is virus free        and


no responsibility is             accepted   by American          International Group,           Inc.   or its subsidiaries     or affiliates either jointly     or severally,   for a ny   loss or   dam a g e a r is i ng

in   any   way from        its   us e.




                                                                                                                2



                                                                                                                                                                                                         BIA-00433
                                  Case 1:18-cv-00350-HSO-JCG Document 49-1 Filed 05/22/19 Page 23 of 23


     scott@bishopins.com



     From:                                                                                                Scott Mosher <scott@bishopins.com>

     Sent:                                                                                                Thursday, September 29, 2016 4:27 PM

     To:                                                                                                  'Amy B. Coakley'

     Subject:                                                                                             FW: 4940776 D. J a n e Gregory Revocable Trust

     Attachments:                                                                                         Attachment.pdf




     T h e y s e n t t h i s to us o n error.                                                  L o o k s like y o u r s .




     Thanks,




 Scott M o s h e r

     B i s h o p I n s u r a n c e Agency

     1 4 5 0 7 L e m o y n e Blvd

 Biloxi, M S 3 9 5 3 2

 228-207-3395

 2 2 8 - 3 5 4 - 0 8 7 8 - Fax

 scott@bishopins.com



                                                                                                                                                             .         --              -- -·- --                ----·-·              -·          -----
 From: Melissa Rogers (AL) [mailto:mrogers@scui.com]

Sent: Thursday, September 29, 2016 8:22 AM

To: scott@bishopins.com

Subject: 4940776 D. Jane Gregory Revocable Trust



Scott,

      Attached are the renewal quote and terrorism for the above risk that expires on 10/23.                                                                                                                Please review and let me know if you have

any questions or need anything further to bind coverage.                                                                                       Let me know on the pricing.                                I may can give a little more credit off the

GI.      The property is less than a mile from the coast, but I'll do what I can.                                                                                            Just let me know.




Thank you I




Melissa Rogers

200 Century Park South Suite 100                                                                            I   Birmingham, AL 3 5 2 2 6

                 t   1        -         r    r                           ,       t       •   .i                 I   Fm< #     20�-909-?64 I                        I




E m a i l : mrogers@scui.com




                         ·\   •
                                  scu
                                  "'·">'"     ..   , . , ! , ' � ' Ii" - � ...       \'\P,,>      •in.


                              ·�· ·r        • .       . �·'"     ;,!.,,,I ':·"'       J .,     �rJ




:•   CT1C::       Ycu         ce       n n o z b i n d , a!·:er or                           cencel        cove-age ,,,:t;out          speakinc           to 2 1       a .r c n o -t z e c   rc.present:i,ive        cf   cq_c;scu.        Coverage               car0::,t �€       o c u -i a



•,••:hout ,,�ritten coofirrnation ;"rorn an authorized representan ve of CRC/SCU.                                                                                         This e m a i l and a r y ri•es t:ansrritted                    Ni�h it are not er,cr f pted

e ,c: r.ia; contain pr' vilegect or other confidential 'nforrr-ation and is intended s o , e : y for the use of tr-e i r j i v i d u a l or eri�it', to �,hcrr they are
acdressed.               If   ', C I J      a.-e not �he 'r .tended                                      recp'ent or      ent'ty   ,   r
                                                                                                                                       o   beueve        that      y   ou   m   a,   nav     e   received     this   ema.t i ' l error,        please        repl;       to   the



sencer       i '1 0 1 c a   t i n g that              Fact      a r c'       delete the co oy                       vou   rece'ved,        r. a d d i t i o n ,
                                                                                                                                           J                      './CL     sno.uc      net      pr+it,   cop y ,   ·etron   smit,   d   i s s e rr i r a : e .    or   r.t'ien.•i'se



«se      this   ir{orP'\a�io•,.                     Thank            1ou.




                                                                                                                                                                                                                                                                          BIA-00436
